DETAILED ACTION
This office action is in response to communications filed by Applicant on 03/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Howard Shimola on 4/13/2021.

The application has been amended as follows: 

9. (currently amended) An adapter for mounting a gear lift box on a trailing arm comprising a plate in use having a vertical orientation and having a central through hole for receiving an axle and a first set of holes surrounding the central hole for receiving bolts assembled in alignable holes in the trailing arm for attaching the plate to the trailing arm, the plate having a pair of  zones, spaced vertically from one another, for receiving ends of radius rods, horizontal cross holes on the plate for receiving bolts with their longitudinal axii parallel to a plane wherein the plane is parallel to the plate and transversely intersecting the zones, and that secure ends of the radius rods, and a second set of holes distributed about the central hole alignable with mounting holes in a gear lift box for attaching the gear lift box to the plate.

12. (currently amended) An adapter for mounting a gear lift box on a trailing arm comprising a plate in use having a vertical orientation and having a central through hole for receiving an axle and a first set of holes surrounding the central hole for receiving bolts assembled in alignable holes in the trailing arm for attaching the plate to the trailing arm, the plate having a pair of zones, spaced vertically from one another, for receiving ends of radius rods, second  set of holes distributed about the central hole alignable with mounting holes in a gear lift box for attaching the gear lift box to the plate.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising a first set of holes surrounding the central hole for receiving bolts assembled in alignable holes in the trailing arm for attaching the plate to the trailing arm, the plate having a pair of  zones, spaced vertically from one another, for receiving ends of radius rods, horizontal cross holes on the plate for receiving bolts with their longitudinal axii parallel to a plane wherein the plane is parallel to the plate and transversely intersecting the zones.
a second  set of holes distributed about the central hole alignable with mounting holes in a gear lift box for attaching the gear lift box to the plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658